Deen, Judge,
dissenting in part.
The "tentative permission” for Fuqua to join Claussen’s, Inc. in its return began with the return for the fiscal year July 1, 1963 through June 30, 1964, inclusive. It thus also covered the fiscal year of July 1, 1964 through June 30, 1965, which is the first year in dispute here. Thereafter, by a letter dated September 20, 1966, "tentative permission” was given to file a joint return with Rentavision of Brunswick, Inc., which by implication (and express mention in the letter requesting such permission) also included Claussen’s, Inc.
This second letter specifically states, as the first letter did not, that the permission is conditioned on the department’s right to revoke "in the event such audit reveals that this method does not reflect the true income attributable to the State of Georgia,” and other conditions regarding net operating losses. In my opinion it is obvious that the second letter places the burden on the taxpayer to substantiate its position in a manner which the first letter did not do, and that the first permission, which affected Claussen’s Inc. and the year ending June 30, 1965, was sufficiently broad that the taxpayer could bona fide rely upon it and make a proper return thereunder.
I would therefore affirm the trial court as to the 1965 return, but agree to the judgment of reversal as to the remaining years, though not for all the reasons assigned in the opinion.
I am authorized to state that Judges Quillian and Webb concur in this dissent.